 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor


                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF ARIZONA

 In re:                                            Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,

                Debtor.

 THE BANCORP BANK,                                 STIPULATION TO CONTINUE
                                                   HEARING AND RESPONSE DEADLINE
                Movant,                            RE: BANCORP BANK’S MOTION FOR
                                                   RELIEF FROM AUTOMATIC STAY
 v.
                                          Hearing Date: March 19, 2019
 Bob Bondurant School of High Performance Hearing Time: 1:30 p.m.
 Driving, Inc.,                           Location:     230 North 1st Avenue
                                                        7th Floor, Courtroom 701
                Respondent.                             Phoenix, AZ 85003


          Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor in

 possession (the “Debtor”) in the above-captioned chapter 11 case (the “Case”), and The

 Bancorp Bank (“Bancorp”) (with the Debtor, the “Parties”), by and through their undersigned

 counsel, hereby stipulate and agree as follows:

          1.    On October 2, 2018, Bob Bondurant School of High Performance Driving, Inc.

 (“Debtor”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

          2.    On February 27, 2019, Bancorp filed its Motion of Bancorp Bank Pursuant to 11

 U.S.C. § 362(d) for Relief from the Automatic Stay (“Motion”) [ECF 168].
          3.    The preliminary hearing on Bancorp’s Motion is currently set for March 19,


 {00156997 2}
Case 2:18-bk-12041-BKM         Doc 197 Filed 03/14/19 Entered 03/14/19 14:28:05              Desc
                                Main Document    Page 1 of 5
 2019 at 1:30 p.m. [ECF 175] (“Hearing”).

         4.     The Parties have met and conferred regarding the Motion, their respective claims

 and defenses, and the potential for a negotiated resolution of the same. In light of the pending

 sale motion, the Parties agree to continue the Hearing and the deadline for Debtor to respond to

 the Motion to the week of April 8, 2019, or the earliest date and time thereafter based upon the

 Court’s schedule and convenience. The Debtor shall file a response to the Motion no later than

 three (3) days prior to the continued Hearing.

         5.     In the interim, the Debtor agrees that none of the Vehicles or Equipment, as

 defined in the Motion shall be sold at the auction scheduled for March 22, 2019 absent

 Bancorp’s written consent and that, if the Debtor sells its assets or at the auction or otherwise

 and Bancorp has not consented to the sale of the Vehicles and Equipment in connection

 therewith, the Debtor shall segregate the Vehicles and Equipment from any assets that are sold,

 store the Vehicles and Equipment in a secure location and insure that the Vehicles and

 Equipment are not available to any purchasers of the Debtor’s assets at such sale .

         6.     Notwithstanding this Stipulation, the Parties reserve all of their rights, claims and

 defenses.

         WHEREFORE, the Parties respectfully request the Court enter an Order: (1)

 continuing the Hearing to the week of April 8, 2019, or any date thereafter based upon the

 Court’s schedule and convenience, and (2) setting a deadline for the Debtor to respond to the

 Motion three (3) days prior to the continued Hearing.



         DATED: March 14, 2019.

                                                       ALLEN BARNES & JONES, PLC


                                                       /s/ PJG #30340
                                                       Hilary L. Barnes
                                                       Philip J. Giles
                                                       1850 N. Central Avenue, Suite 1150
                                                       Phoenix, Arizona 85004
                                                       Attorneys for the Debtor



 {00156997 2}                            -2-
Case 2:18-bk-12041-BKM         Doc 197 Filed 03/14/19 Entered 03/14/19 14:28:05                  Desc
                                Main Document    Page 2 of 5
                                                 LAW OFFICE OF MARK J. GIUNTA

                                                 /s/ Mark J. Giunta (with permission)
                                                 Mark J. Giunta
                                                 Liz Nguyen
                                                 531 E. Thomas Rd., Suite 200
                                                 Phoenix, AZ 85012
                                                 Attorneys for The Bancorp Bank

                                                 and

                                                 Robert Lapowsky,
                                                 STEVENS & LEE, P.C.
                                                 620 Freedom Business Center, Suite 200
                                                 King of Prussia, PA 19406
                                                 Attorneys for The Bancorp Bank


 E-FILED on March 14, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have
 appeared in the case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Warren J. Stapleton
 OSBORN MALEDON
 2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85012
 wstapleton@omlaw.com
 Attorneys for Sun Valley Marina Development Corp.

 Michelle E. Shriro
 SINGER & LEVICK, P.C.
 16200 Addison Road, Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing LLC
 ///

 ///


 {00156997 2}                           -3-
Case 2:18-bk-12041-BKM        Doc 197 Filed 03/14/19 Entered 03/14/19 14:28:05          Desc
                               Main Document    Page 3 of 5
 Thomas E. Littler
 LITTLER, PC
 341 W Secretariat Dr.
 Phoenix, AZ 85284
 telittler@gmail.com
 Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson
 STINSON LEONARD STREET LLP
 1850 N. Central Ave., #2100
 Phoenix, AZ 85004
 Christopher.simpson@stinson.com
 Attorneys for FCA US LLC

 Sheryl L. Toby
 DYKEMA GOSSETT PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 stoby@dykema.com
 Attorneys for FCA US LLC

 Larry O. Folks
 FOLKS HESS KASS, PLLC
 1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004
 folks@folkshesskass.com
 Attorneys for JPMorgan Chase Bank, NA

 Leslie A. Berkoff
 MORITT HOCK & HAMROFF LLP
 400 Garden City Plaza
 Garden City, NY 11530
 lberkoff@moritthock.com
 Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant

 James E. Cross
 THE CROSS LAW FIRM, P.L.C.
 1850 N Central Ave., Suite 1150
 Phoenix, AZ 85004
 JCross@crosslawaz.com
 Attorneys for Arlington Street Investments

 ///
 ///



 {00156997 2}                            -4-
Case 2:18-bk-12041-BKM         Doc 197 Filed 03/14/19 Entered 03/14/19 14:28:05   Desc
                                Main Document    Page 4 of 5
 Mark J. Giunta
 Liz Nguyen
 Law Office of Mark J. Giunta
 531 E. Thomas Rd., Suite 200
 Phoenix, AZ 85012
 markgiunta@giuntalaw.com
 liz@giuntalaw.com
 Attorneys for The Bancorp Bank

 Robert Lapowsky
 Stevens & Lee
 620 Freedom Business Center, Suite 200
 King of Prussia, PA 19406
 rl@stevenslee.com

 Robert J. Miller
 Khaled Tarazi
 BRYAN CAVE LEIGHTON PAISNER LLP
 Two N. Central Ave., Suite 2100
 Phoenix, AZ 85004-4406
 rjmiller@bclplaw.com
 khaled.tarazi@bclplaw.com
 Attorneys for Wells Fargo Vendor Financial Services, LLC


 /s/ Carol McDonald




 {00156997 2}                          -5-
Case 2:18-bk-12041-BKM       Doc 197 Filed 03/14/19 Entered 03/14/19 14:28:05   Desc
                              Main Document    Page 5 of 5
